51 So. 3d 621 (2011)
FLORIDA CENTER FOR ORTHOPAEDICS, etc., Petitioner,
v.
PROGRESSIVE EXPRESS INS. CO., Respondent.
No. 5D10-1010.
District Court of Appeal of Florida, Fifth District.
January 14, 2011.
Kevin B. Weiss, of Weiss Legal Group, P.A., Maitland, for Petitioner.
Michael C. Clarke, Betsy E. Gallagher, and William J. Vericker, of Kubicki Draper, P.A., Tampa, for Respondent.
PER CURIAM.
We grant the petition for writ of certiorari and quash the final order affirming the trial court's summary final judgment. See United Auto. Ins. Co. v. Prof'l Med. Group, Inc., 26 So. 3d 21 (Fla. 3d DCA 2009); see also Sys. Components Corp. v. Fla. Dep't of Transp., 14 So. 3d 967, 973, n. 4 (Fla.2009). We note, parenthetically, that the record reveals that the respondent concedes that the trial court erred in entering summary judgment in its favor and that the circuit court applied the wrong law in rendering the order under review affirming the summary judgment.
PETITION GRANTED; ORDER QUASHED.
GRIFFIN, SAWAYA and TORPY, JJ., concur.